FILED
                            NOT FOR PUBLICATION                             MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TAMMY M. ELGERSMA,                               No. 13-17344

               Plaintiff-counter-defendant -     D.C. No. 2:11-cv-01322-SLG
Appellant,

 v.                                              MEMORANDUM*

NORIDIAN ADMINISTRATIVE
SERVICES, LLC,

               Defendant-counter-claimant -
Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Sharon L. Gleason, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Tammy Elgersma appeals pro se from the district court’s summary judgment

in her employment action alleging retaliation in violation of Title VII. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Guatay Christian

Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011), and we

affirm.

      The district court properly granted summary judgment because Elgersma

failed to establish a prima facie case of retaliation. See Westendorf v. W. Coast

Contractors of Nev., Inc., 712 F.3d 417, 422 (9th Cir. 2013) (setting forth elements

of a prima facie case of retaliation under Title VII, and explaining that the plaintiff

must show that protected conduct was a but-for cause of the adverse employment

action). Even if Elgersma had established a prima facie case, she failed to raise a

genuine dispute of material fact as to whether Noridian’s legitimate,

nondiscriminatory reasons for her termination were pretextual. See Munoz v.

Mabus, 630 F.3d 856, 865 (9th Cir. 2010) (“[The] plaintiff bears the ultimate

burden of showing defendant’s stated reasons to be merely pretextual, once

defendant has given legitimate, non-retaliatory grounds for its actions.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).




                                           2                                      13-17344
      We reject as without merit Elgersma’s contentions that the district court was

biased and conspired with defense counsel.

      Elgersma’s requests for sanctions against defendant and defense counsel, set

forth in her briefs, are denied.

      AFFIRMED.




                                         3                                   13-17344